DETAILED ACTION
This action is responsive to the following communications: Applicants’ Response filed on November 12, 2021. All references to this application refer to the U.S. Patent Application Publication No. 2021/0303559 A1. 

The present application is being examined under the pre-AIA  first to invent provisions.

THIS ACTION IS MADE FINAL.

Claims 1-12 and 14-21 are pending in this case. Claims 7, 10, 12, 16, 17, and 20 were amended. Claim 13 was cancelled. Claim 21 was added. Claims 1, 11, and 16 are the independent claims. Claims 1-12 , 14-16, and 19-21 are rejected, and claims 17 and 18 are objected to.

Claim Rejections - 35 USC § 102




The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claims 1-4, 16, and 19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication No. 2008/0215496 A1, filed by Hockley et al., on October 13, 2006, and published on September 4, 2008 (hereinafter Hockley).

With respect to independent claim 1, Hockley discloses a method of displaying different types of information about a set of items, the method comprising: 
Displaying an image comprising different types of information about a set of items; Hockley discloses displaying an image comprising different types of information about a set of items (see Figs. 1 and 2; see also, paragraphs 0012-0021 [describing generally the GUIs of Figs. 1 and 2, in which a 2D bubble chart is presented (here, for securities) with a plurality of different dimensions of data, such as industry, rating, yield, etc.]; the depicted dimensional attributes can be toggled on/off by clicking the checkboxes, the axes can be changed by selecting different metrics for the X and Y values, etc., the icons representing the items include a plurality of attributes presented by the positioning of the icons within the chart, the size of each icon, and the fill of each icon, each representing a different attribute or dimension of the item]).
Depicting a plurality of dimensions of the image, wherein the plurality of dimensions comprises a plurality of axes, wherein each of the plurality of axes represents one or more of the different types of information, Hockley discloses depicting a plurality of dimensions of the image, wherein the dimensions are represented as axes of the chart, each axis representing one or more of the types of information (see Figs. 1 and 2; see also, paragraphs 0012-0021, described supra).
Wherein both the image and the plurality of dimensions are shown on a graphical user interface; Hockley discloses the image (e.g., chart) and the plurality of dimensions are shown in a GUI (see Figs. 1 and 2; see also, paragraphs 0012-0021, described supra).

With respect to dependent claim 2, Hockley discloses the method of claim 1, wherein each of the plurality of axes are further reflective of content of, or relationships between, individual items in the set of items.
supra, claim 1).

With respect to dependent claim 3, Hockley discloses the method of claim 1, further comprising: selectively suppressing display of at least one of the different types of information.
	Hockley discloses selectively suppressing display of at least one of the different types of information by toggling off the checkboxes (see Figs. 1 and 2; see also, paragraphs 0012-0021, described supra, claim 1).

With respect to dependent claim 4, Hockley discloses the method of claim 3, further comprising: displaying a set of icons located on a plane defined by a first axis and a second axis in the plurality of axes, the set of icons representing subject items, each subject item representing either a physical object or data representing a physical object.
	Hockley discloses displaying the icons on a plane defined by the X and Y axes, the set of icons representing data representing a physical object (e.g., a security or other financial object) (see Figs. 1 and 2; see also, paragraphs 0012-0021, described supra, claim 1).

With respect to independent claim 16, Hockley discloses a non-transitory machine-readable medium having stored thereon instructions operative to cause the machine to perform a method of displaying different types of information about a set of items, the method corresponding to the instructions comprising: 
Generating an image based on a plurality of dimensions for displaying the image; Hockley discloses displaying an image comprising different types of information about a set of items supra, claim 1).
Displaying the image and the plurality of dimensions, Hockley discloses displaying the image and the plurality of dimensions (see Figs. 1 and 2; see also, paragraphs 0012-0021, described supra, claim 1).
Wherein the displaying further comprises: 
Depicting a plurality of axes, wherein each of the plurality of axes corresponds to one of the plurality of dimensions, and wherein each of the plurality of axes represent one or more types of information associated with individual items in the set of items and which are reflective of content of, or relationships between, the individual items; Hockley discloses depicting a plurality of dimensions as axes of the image, each axis representing one or more of the types of information and reflective of content or relationships between the items (see Figs. 1 and 2; see also, paragraphs 0012-0021, described supra, claim 1).
Selectively suppressing display of at least one of the one or more types of information; Hockley discloses selectively suppressing display of at least one of the different types of information by toggling off the checkboxes (see Figs. 1 and 2; see also, paragraphs 0012-0021, described supra, claim 1) .

With respect to dependent claim 19, Hockley discloses the medium of claim 16, wherein the displaying the image further comprises: depicting, on at least one of the plurality of dimensions, indicia representing individual ones from the set of items, wherein each item represents either a physical object or data representing a physical object.
supra, claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 5, 6, and 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hockley, in view of U.S. Patent Application Publication No. 2002/0091679 A1, filed by Wright on January 9, 2001, and published on July 11, 2002 (hereinafter Wright).

With respect to dependent claim 5, Hockley discloses the method of claim 4, as described above.
Hockley fails to expressly disclose the method wherein the plurality of dimensions further depicts connectors between members of a subset of the set of icons indicating a relation therebetween.
	However, Wright teaches a search method for searching linked objects and presenting the results in a GUI with axes representing dimensions, icons representing objects, colors representing various attributes or dimensions of each object, and links between objects represented either as connectors (lines) or as arrows (indicating a citation or source direction) (see Wright, Fig. 2; see also, Wright, paragraphs 0007 [provides valuable information to users about interrelatedness of objects], 0010 [links between objects are displayed by connectors comprising link display properties which define linking object type, target object type, and link type], 0014 [defining link to refer to a reference by one object to another; links can be one-way or two-way], 0016 [defining display attributes, such as color, shape, size, position, highlighting, flags, labels, etc.], 0019 [defining connector as a visual depiction of a link, such as by lines or arrows], and 0035 [links between objects can be colored to indicate different attributes (positive, negative, etc.)]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Hockley and Wright before him at the time the invention was made, to modify the method of Hockley to incorporate displaying representative connectors as taught by Wright, in order to visually depict relationships between linked objects. One would have been motivated to make such a combination because this allows users to more easily grasp relationships between objects, as taught by Wright (see Wright, paragraph 0006 [“A need remains for a computer-based method of searching through large 

With respect to dependent claim 6, Hockley, as modified by Wright, teaches the method of claim 5, as described above.
	Wright further teaches the method wherein a given one of the connectors is an arrow emanating from a first icon in the subset and terminating in a second icon of the subset, and the arrow denotes a citation relation such that the first icon cites the second icon.
	Wright further teaches that the connectors can be lines or arrows, where an arrow defines a citation relationship between objects (see Wright, Fig. 2; see also, Wright, paragraphs 0010, 0014, 0019, and 0035, described supra, claim 5).

With respect to dependent claim 8, Hockley, as modified by Wright, teaches the method of claim 4, as described above.
	Hockley further teaches the method wherein the plurality of dimensions further depicts a first fill-in characteristic of icons in the set of icons, and wherein the first fill-in characteristic is color.
	Hockley further teaches objects comprising a fill-in characteristic for displaying dimensional information, the fill-in being color (see Hockley, Fig. 1; see also, Hockley, paragraph 0019, described supra, claim 1).

With respect to dependent claim 9, Hockley, as modified by Wright, teaches the method of claim 8, as described above.
	Wright further teaches the method, further comprising: depicting, on the graphical user interface, at least one of line segments and arrows extending radially from the icons, respectively.
supra, claim 5).

With respect to dependent claim 10, Hockley, as modified by Wright, teaches the method of claim 1, as described above.
	Wright further teaches the method wherein a length of a given one of the line segments and arrows is indicative of a magnitude of a type of information represented thereby, and wherein the method further comprises selective suppression of one or more of the line segments and arrows.
	Wright further teaches that the length of the arrows is indicative of a magnitude of a type of information, and that the lines/arrows can be selectively suppressed from the display (see Wright, paragraph 0040 [links can be turned on or off (e.g., selectively suppressed)]; see also, Wright, paragraphs 0010, 0014, 0019, and 0035, described supra, claim 5).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hockley, in view of Wright, further in view of U.S. Patent Application Publication No. 2002/0118214 A1, filed by Card et al., on December 21, 2000, and published on August 29, 2002 (hereinafter Card).

With respect to dependent claim 7, Hockley, as modified by Wright, teaches the method of claim 6, as described above.
	Hockley and Wright further teach the method, further comprising: displaying a two-dimensional area on the graphical user interface. 
	Hockley further teaches displaying a 2D chart area (see Hockley, Figs. 1 and 2; see also, Hockley, paragraphs 0012-0021, described supra, claim 1). Additionally, Wright further teaches displaying a 2D chart area (see Wright, Fig. 2; see also, Wright, paragraph 0035, described supra, claim 5).
arranging a selected member of the subset of icons to be aligned within a left border or a right border of the two-dimensional area.
	However, Card teaches a presentation of linked objects based on user interest by receiving a designation of a focus node, arranging it within the display to be substantially aligned within a border of the 2D area, and further, arranging the other items based (e.g., around) the focus node (see Card, paragraph 0016 [user designates a focus node, and the visualization is recalculated and re-rendered based on the new focus node] and 0048 [describing the process of Fig. 1, which renders the visualization based on the determined focus node]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Hockley, Wright, and Card before him at the time the invention was made, to modify the method of Hockley, as modified by Wright, to incorporate arranging items within the 2D area based on a selected node of interest as taught by Card. One would have been motivated to make such a combination because this presents a more effective display of linked objects, as taught by Card (see Card, paragraph 0006 [“Despite such methods and techniques there remains a need to effectively display and extract useful information from large bodies of linked data.”]).

Claims 11, 12, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hockley, in view of U.S. Patent No. 5,832,494, issued to Egger et al., on November 3, 1998, and filed on May 17, 1996 (hereinafter Egger).

With respect to independent claim 11, Hockley discloses a non-transitory machine-readable medium having stored thereon instructions operative to cause the machine to perform a method of displaying different types of information about a set of items, the method corresponding to the instructions comprising
Selecting at least two dimensions to be displayed; Hockley discloses displaying a 2D image comprising different types of information about a set of items and selecting at least two dimensions to be displayed (see Hockley, Figs. 1 and 2; see also, Hockley, paragraphs 0012-0021, described supra, claim 1).
Displaying, on a graphical user interface, an image comprising the different types of information about the set of items in the at least two dimensions; Hockley discloses depicting an image comprising one or more of the different types of information (see Hockley, Figs. 1 and 2; see also, Hockley, paragraphs 0012-0021, described supra, claim 1).
Depicting, as a first dimension of the image, a first axis representing time; Hockley discloses a first axis representing time (see Hockley, paragraph 0013, described supra, claim 1).
Although Hockley discloses that the user can select the dimension for the second axis via drop lists, which are populated with the variables from a database (see Hockley, paragraph 0013, described supra, claim 1), Hockley fails to expressly disclose depicting, as a second dimension of the image, a second axis representing one of a ranking and a jurisdiction.
	However, Egger teaches Egger teaches a research tool for indexing, searching, and displaying data, such as for legal research, in which a second dimension represents a ranking or jurisdiction (see Egger, Figs. 5B-G, 8 (split up as 8-1 to 8-4), 10A (split up as 10A-1 to 10A-4), 10B (split up as 10B-1 to 10B-4), 10C (split up as 10C-1 to 10C-4); see also, Egger, col. 13, line 44-col. 14, line 19 [describing the application of proximity indexing to legal research to determine patterns of legal opinions in terms of their citation history and similarity], col. 15, lines 47-64 [describing the numerical weighting factors, such as importance—as an example, a Supreme Court object has greater influence than a District Court object], and col. 30, lines 23-43 [describing the concept of Shepardizing cases, a method of reviewing forward citations that refer to the present case)]).

	Hockley, as modified by Egger, further teaches depicting indicia representing individual ones from the set of items at respective locations on a two-dimensional display area, wherein each item represents either a physical object or data representing a physical object. 
	Hockley further teaches displaying icons representing individual items of the set of items at respective locations within the 2D chart, each item representing a physical object or data representing a physical object (see Hockley, Figs. 1 and 2; see also, Hockley, paragraphs 0012-0021, described supra, claim 1).

With respect to dependent claim 12, Hockley, as modified by Egger, teaches the medium of claim 11, as described above.
	Hockley further teaches the medium wherein the method further comprises: depicting a plurality of types of information associated with the individual items and which are reflective of content of, or relationships between, the individual items, the types of information being displayed as a plurality of visual attributes of the indicia.
	Hockley further teaches depicting different attributes of each object using different visual effects, such as color, size, etc., which are reflective of content or relationships between, the items (see Hockley, Figs. 1 and 2; see also, Hockley, paragraphs 0012-0021, described supra, claim 1).
dependent claim 21, Hockley, as modified by Egger, teaches the medium of claim 12, as described above.
	Hockley further teaches the medium wherein the instructions further comprise: selectively suppressing display of at least one of the plurality of types of information.
	Hockley further teaches selectively suppressing the visual display of the different attributes using the check boxes (see Hockley, Figs. 1 and 2; see also, Hockley, paragraphs 0012-0021, described supra, claim 1).

Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hockley, in view of Egger, further in view of Card.

With respect to dependent claim 14, Hockley, as modified by Egger, teaches the medium of claim 11, as described above.
Hockley and Egger fail to further teach the medium wherein the method further comprises: receiving a designation of one amongst the indicia.
	However, Card teaches a presentation of linked objects based on user interest by receiving a designation of a focus node, arranging it within the display to be substantially aligned within a border of the 2D area, and further, arranging the other items based (e.g., around) the focus node (see Card, paragraph 0016 and 0048, described supra, claim 7).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Hockley, Egger, and Card before him at the time the invention was made, to modify the medium of Hockley, as modified by Egger, to incorporate arranging items within the 2D area based on a selected node of interest as taught by Card. One would have been motivated to make such a combination because this presents a more effective display of linked objects, as taught by Card (see Card, paragraph 

With respect to dependent claim 15, Hockley, as modified by Egger and Card, teaches the medium of claim 14, as described above.
	Card further teaches the medium wherein the method further comprises: arranging remaining ones of the indicia within the two-dimensional display area based on a location of the designated indicium.
	Card further teaches rearranging the remaining items based on the locations of the designated focus node (see Card, paragraph 0048, described supra, claim 7).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hockley, in view of U.S. Patent Application Publication No. 2003/0227458 A1, filed by Page on June 5, 2002, and published on December 11, 2003 (hereinafter Page).

With respect to dependent claim 20, Hockley discloses the medium of claim 19, as described above.
Hockley fails to expressly disclose the medium wherein the indicia comprise a plurality of concentric shapes, wherein different ones of the plurality of concentric shapes are reflective of different types of content of, or different relationships between, the individual ones from the set of items.
	However, Page teaches rendering data visualizations of datasets, including the presentation of data items as hierarchical items rendered as concentric shapes within a GUI, where each of the different concentric shapes are reflective of different types of content or relationships between the items (see Page, Figs. 2A-B, 3, 4A-B; see also, Page, paragraphs 0023-0024 [describing the concentric shapes of Figs. 2A-B for presenting a plurality of variables and attributes representing different content reflective of an 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Hockley and Page before him at the time the invention was made, to modify the medium of Hockley to include visualizations where multi-dimensional items are presented using a plurality of concentric shapes, as taught by Page, in order to represent different types of content or relationships. One would have been motivated to make such a combination because this allows users visualize complex datasets and surface underlying relationships between data items, as taught by Page (see Page, paragraph 0002 [“With the recent proliferation of information, new ways to display that information in data sets are needed. The method of the present invention permits the visual display of multiple (two or more) sets of data as a geometric figure, the method comprising depicting at least one first value of a first variable as a first core circle of a first size; depicting at least one second value of a second variable as a first annulus of a second size surrounding said first core circle, a ratio of said second size of the first annulus to the first size of said first circle being equal to a value selected from i) a ratio of a second area of the first annulus to an area of the core circle, and ii) a ratio of an outer diameter of the first annulus to an outer diameter of the core circle.”]).

Response to Arguments
Applicants’ arguments filed November 12, 2021, have been fully considered but they are not persuasive.

	Applicants make the following arguments:
Claims 1-4 and 16-19 are not anticipated by Hockley (see Applicants’ Response, page 10)
Claims 5, 6, and 8-10 are not rendered obvious by Hockley in view of Wright (see Applicants’ Response, pages 11-12)
Claim 7 is not rendered obvious by Hockley, Wright, and Card (see Applicants’ Response, pages 12-13)
Claims 11, 12, 14, and 15 are not rendered obvious by Hockley, Egger, and Card (see Applicants’ Response, pages 13-14).
	With regard to each, the Examiner respectfully disagrees.

	Concerning the first argument, the Examiner first notes that claims 17 and 18 have been indicated as allowable subject to overcoming the objection for being dependent from a rejected parent claim. The explanation for the indication of allowable subject matter is described below.
	As for claims 1-4, 16, and 19, the Examiner respectfully disagrees. First, claims 1-4 were not amended, although Applicants state that the claims “as amended” are not anticipated. If such amendments had been filed, perhaps this would be the case. However, as currently presented (e.g., the original claims 1-4), the claims are anticipated by Hockley. While the Examiner agrees that the Applicants’ argument that Hockley fails to selectively suppress dimensions is correct, the claims do not recite this feature. The claims, instead recite the selective suppression of types of information, which Hockley does disclose (see Figs. 1-2). The amendment to claim 17 concerning said suppression does overcome the rejection, as indicated below. 
	With respect to claim 16 and 19, the amendment to claim 16 merely clarifies that the axes represent content or relationships of the items, which is inherent in any chart display. Therefore, that amendment fails to overcome the disclosure of Hockley.



	Concerning the third argument, Applicants argue that Card fails to teach the rearrangement of the items within the display. See Applicants’ Response, pages 12-13. Specifically, Applicants argue that there is no teaching of arranging icons substantially aligned within a border of the 2D area. The Examiner respectfully disagrees. Card clearly teaches a user selection of a focus node (any node within the display region), and rearranging the remaining nodes around the focus node within the display area. As such, the re-rendered display based on the focus node is presented within the 2D area. Applicants argue that this fails to teach that they are substantially aligned within a border of the 2D area. However, the nodes are represented within the display area, and therefore aligned with the 4 borders of the chart. If the Applicants have a particular meaning for this language, it should be claimed (subject to enabling disclosure under 35 USC 112). Alternatively, Applicants should provide much more detail in their arguments as to how Card’s re-rendered display is not substantially aligned within the borders of the display region. 
	Applicants have amended the claims to recite that a selected member (equivalent to a focus node) is aligned within a left or right border of the 2D area. The claim merely recites that the display within any border of the display area.” (Applicants’ Response, page 13)(emphasis in original). This is unclear. If the objects (nodes) are presented within the display area, how are they not substantially aligned within all of the borders of the display area? This is unclear, and therefore, unpersuasive. 

	Concerning the fourth argument, Applicants argue that none of Hockley, Egger, nor Card teach depicting an axis representing one or ranking and jurisdiction. See Applicants’ Response, pages 13-14. Egger does not use the terminology of “jurisdiction” or “ranking” but it recites (and presents) an equivalent display for legal citations which Egger calls “reliance on.” See, e.g., Egger, Figs. 5B-D. This is equivalent to a “ranking” axis. In Figs. 5E-G, the vertical axis displays “percent similarity” which is a different type of “ranking.” Similarly, Fig. 10 presents an influence map, which shows objects that have been influences by a particular object (statute, case, etc.). Fig. 11 presents a source map, which shows the sources of a particular object. Therefore, Egger teaches at least a form of ranking using the vertical axis, and therefore, teaches the particular claim language.
	Accordingly, the claims are rejected as indicated above.

Applicants’ remaining arguments with respect to claim 20 have been considered but are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
selectively suppressing display of at least one of the plurality of dimensions. As indicated in independent claim 16, each dimension is presented via one of the axes of the chart. By presenting a chart in which the dimensionality of the chart can be selectively suppressed, and therefore, at least one of the axes can be selectively suppressed, this language is not taught by the references of record.
	Claim 18 is allowable based on its dependency from claim 17.

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173